Case 1:18-cv-01559-AJT-TCB Document 1 Filed 12/17/18 Page 1 of 17 PageID# 1



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
                             ALEXANDRIA DIVISION
BOARD OF TRUSTEES, SHEET METAL
 WORKERS’ NATIONAL PENSION FUND,
BOARD OF TRUSTEES, INTERNATIONAL
 TRAINING INSTITUTE FOR THE SHEET
 METAL AND AIR CONDITIONING
 INDUSTRY,                                CIVIL ACTION NO. 1:18-cv-1559
BOARD OF TRUSTEES, SHEET METAL
 WORKERS’ INTERNATIONAL
 ASSOCIATION SCHOLARSHIP FUND
BOARD OF TRUSTEES, NATIONAL
 STABILIZATION AGREEMENT OF THE           Additional Required Service under 29
 SHEET METAL INDUSTRY TRUST FUND U.S.C. § 1132(h) to:
BOARD OF TRUSTEES, SHEET METAL
 OCCUPATIONAL HEALTH INSTITUTE            U.S. Department of Labor
 TRUST,                                   Attn: Assistant Solicitor
BOARD OF TRUSTEES, NATIONAL                for Plan Benefits Security
 ENERGY MANAGEMENT INSTITUTE              200 Constitution Ave., N.W.
 COMMITTEE, and the                       Washington, DC 20002
BOARD OF TRUSTEES, NATIONAL
 SUPPLEMENTAL SAVINGS PLAN                U.S. Department of Treasury
                                          Attn: Secretary of the Treasury
8403 Arlington Boulevard                  1500 Pennsylvania Avenue, NW
Fairfax, Virginia 22031                   Washington, D.C. 20220

Plaintiffs,

v.

APOLLO CONTRUCTION & ENGINEERING
 SERVICES, INCORORATED

1821 36th Street, SE
Ruskin, FL 33570

and

THOMAS KAMPRATH

306 Knotwood Court
Sun City Center, FL 33573

Defendants.



                                        1
Case 1:18-cv-01559-AJT-TCB Document 1 Filed 12/17/18 Page 2 of 17 PageID# 2



    COMPLAINT FOR CONTRIBUTIONS, INTEREST, LIQUIDATED DAMAGES,
                      AUDIT FEES AND COSTS

       Plaintiffs, the separate and individual Boards of Trustees of the Sheet Metal Workers’

National Pension Fund (“NPF”), the International Training Institute for the Sheet Metal and Air

Conditioning Industry (“ITI”), the Sheet Metal Workers’ International Association Scholarship

Fund (“Scholarship Fund”), the National Stabilization Agreement of the Sheet Metal Industry

Trust Fund (“SASMI”), the Sheet Metal Occupational Health Institute Trust (“SMOHIT”),

National Supplemental Savings Plan (NSSP), and the National Energy Management Institute

Committee (“NEMIC” and together with NPF, ITI, Scholarship Fund, SASMI, SMOHIT, and

NSSP, referred to as “the Funds”), hereby complain as follows:

                                           Introduction

       1.      This is a civil action brought by employee benefit plans/trust funds or joint labor

management organizations, and by the Trustees of the Funds, pursuant to Sections 502(a)(3),

(d)(1), (g)(2) and 515 of the Employee Retirement Income Security Act of 1974, as amended

(“ERISA”), 29 U.S.C. §§ 1132(a)(3), (d)(1), (g)(2), and 1145, and Section 301(a) of the Labor

Management Relations Act of 1947, as amended (“LMRA”), 29 U.S.C. § 185. The Funds seek a

monetary judgment against Defendants awarding delinquent contributions, accrued interest,

liquidated damages, audit fees, and attorneys’ fees and costs, through the date of judgment, as well

as those amounts that become due and owing through the date of judgment, pursuant to Sections

502 and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, Section 301 of the LMRA, 29 U.S.C. § 185,

the collective bargaining agreement, and the Trust Documents governing the Funds.




                                                 2
Case 1:18-cv-01559-AJT-TCB Document 1 Filed 12/17/18 Page 3 of 17 PageID# 3



                                     Jurisdiction and Venue

        2.     Jurisdiction is conferred upon this Court by Sections 502(e) and (f) of ERISA, 29

U.S.C. §§ 1132(e) and (f), and Section 301(c) of the LMRA, 29 U.S.C. § 185(c). Jurisdiction also

lies under 28 U.S.C. § 1331.

        3.     Venue is proper under Section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2), as the

Plaintiff Funds are administered in this district with their principal places of business in Fairfax,

Virginia. Venue is also properly laid in this district because it is here that Defendant breached the

relevant provisions of the collective bargaining agreement, and consequentially violated Section

515 of ERISA, 29 U.S.C. § 1145, because it is within this district that the relevant provisions of

the collective bargaining agreement are required to be performed.

        4.     Pursuant to Section 502(h) of ERISA, 29 U.S.C. § 1132(h), a copy of this

Complaint will be served upon the Secretary of United States Department of Labor and the

Secretary of the United States Department of the Treasury by certified mail on or about the date

of filing.


                                              Parties

        5.     Plaintiff Board of Trustees, Sheet Metal Workers’ National Pension Fund (“NPF”)

is the collective name of the trustees of the Sheet Metal Workers’ National Pension Fund. The

NPF is an employee pension benefit plan within the meaning of Sections 3(2) and (3) of ERISA,

29 U.S.C. §§ 1002(2), (3), and a multiemployer plan within the meaning of Section 3(37)(A) of

ERISA, 29 U.S.C. § 1002(37)(A), established and maintained for the purpose of providing pension

benefits to eligible employees. The NPF is, and at all times material herein has been, a jointly

administered trust fund established pursuant to Section 302(c)(5) of the LMRA, 29 U.S.C. §

186(c)(5). The Trustees of the NPF are duly authorized Trustees whose duty it is to administer the


                                                 3
Case 1:18-cv-01559-AJT-TCB Document 1 Filed 12/17/18 Page 4 of 17 PageID# 4



NPF for the benefit of the participants and beneficiaries of the NPF. The Trustees are “fiduciaries”

within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and are empowered

to bring this action pursuant to Sections 502(a)(3) and 502(g)(2) of ERISA, 29 U.S.C.

§§ 1132(a)(3) and 1132(g)(2). The trust, its Trustees and plan are individually or jointly referred

to as “NPF” in this Complaint. The NPF is administered at 8403 Arlington Boulevard, Fairfax,

Virginia 22031.

         6.    Plaintiff Board of Trustees, International Training Institute of the Sheet Metal and

Air Conditioning Industry (“ITI”) is the collective name of the trustees of the International

Training Institute of the Sheet Metal and Air Conditioning Industry. ITI is an employee welfare

benefit plan within the meaning of Sections 3(1) and (3) of ERISA, 29 U.S.C. §§ 1002(2), (3), and

a multiemployer plan within the meaning of Section 3(37)(A) of ERISA, 29 U.S.C. § 1002(37)(A),

established and maintained for the purpose of providing apprenticeship training and educational

benefits to eligible employees. ITI is, and at all times material herein has been, a jointly

administered trust fund established pursuant to Section 302(c)(6) of the LMRA, 29 U.S.C. §

186(c)(6). The Trustees of ITI are duly authorized Trustees whose duty it is to administer the plan

for the benefit of the participants and beneficiaries of ITI. The Trustees of ITI are “fiduciaries”

within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and are empowered

to bring this action pursuant to Sections 502(a)(3) and 502(g)(2) of ERISA, 29 U.S.C.

§§ 1132(a)(3) and 1132(g)(2). The trust, its Trustees and plan are individually and jointly referred

to as “ITI” in this Complaint. ITI is administered at 8403 Arlington Boulevard, Fairfax, Virginia

22031.

         7.    Plaintiff Board of Trustees, Sheet Metal Workers’ International Association

Scholarship Fund (“Scholarship Fund”) is the collective name of the Sheet Metal Workers’



                                                 4
Case 1:18-cv-01559-AJT-TCB Document 1 Filed 12/17/18 Page 5 of 17 PageID# 5



International Association Scholarship Fund. The Scholarship Fund is an employee welfare benefit

plan within the meaning of Sections 3(2) and (3) of ERISA, 29 U.S.C. §§ 1002(2), (3), and a

multiemployer plan within the meaning of Section 3(37)(A) of ERISA, 29 U.S.C. § 1002(37)(A),

established and maintained for the purpose of providing funded scholarship benefits.            The

Scholarship Fund is, and at all times material herein has been, a jointly administered trust fund

established pursuant to Section 302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5). The Trustees of

the Scholarship Fund are duly authorized Trustees whose duty it is to administer the Scholarship

Fund for the benefit of the participants and beneficiaries of the Scholarship Fund. The Trustees of

the Scholarship Fund are “fiduciaries” within the meaning of Section 3(21)(A) of ERISA, 29

U.S.C. § 1002(21)(A), and are empowered to bring this action pursuant to Sections 502(a)(3) and

502(g)(2) of ERISA, 29 U.S.C. §§ 1132(a)(3) and 1132(g)(2). The trust, its Trustees and plan are

individually and jointly referred to as the “Scholarship Fund” in this Complaint. The Scholarship

Fund is administered at 8403 Arlington Boulevard, Fairfax, Virginia 22031.

       8.      Plaintiff Board of Trustees, National Stabilization Agreement of the Sheet Metal

Industry Trust Fund (“SASMI”) is the collective name of the trustees of the National Stabilization

Agreement of the Sheet Metal Industry Trust Fund. SASMI is an employee welfare benefit plan

within the meaning of Section 3(1), (3) of ERISA, 29 U.S.C. § 1002(1), (3), and a multiemployer

plan within the meaning of Section 3(37)(A) of ERISA, 29 U.S.C. § 1002(37)(A), established and

maintained for the purpose of providing benefits to eligible employees. SASMI is, and at all times

material herein, has been a jointly administered trust fund established pursuant to Section 302(c)(5)

of the LMRA, 29 U.S.C. § 186(c)(5). The trustees of SASMI are duly authorized Trustees whose

duty it is to administer SASMI for the benefit of the participants and beneficiaries of SASMI. The

trustees of SASMI are “fiduciaries” within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C.



                                                 5
Case 1:18-cv-01559-AJT-TCB Document 1 Filed 12/17/18 Page 6 of 17 PageID# 6



§ 1002(21)(A), and are empowered to bring this action pursuant to Sections 502(a)(3) and

502(g)(2) of ERISA, 29 U.S.C. §§ 1132(a)(3) and 1132(g)(2). The trust, its trustees and plan are

individually or jointly referred to as “SASMI” in this Complaint. SASMI is administered at 8403

Arlington Boulevard, Fairfax, Virginia 22031.

       9.      Plaintiff Board of Trustees, Sheet Metal Occupational Health Institute Trust

(“SMOHIT”) is collectively the name of the trustees of the Sheet Metal Occupational Health

Institute Trust. SMOHIT a jointly labor-management health and safety organization serving the

sheet metal industry established under Section 302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5). The

trust and its trustees are individually and jointly referred to as “SMOHIT” in this Complaint.

SMOHIT is administered at 8403 Arlington Boulevard, Fairfax, Virginia 22031.

       10.     Plaintiff Board of Trustees, National Supplemental Savings Plan (“NSSP”) is the

collective name of the trustees of the National Supplemental Savings Plan. NSSP is an employee

pension benefit plan within the meaning of Section 3(2), (3) of ERISA, 29 U.S.C. §§ 1002(2), (3),

and a multiemployer plan within the meaning of Section 3(37)(A) of ERISA, 29 U.S.C. §

1002(37)(A), established and maintained for the purpose of providing retirement benefits to

eligible employees. NSSP is, and at all times material herein, has been a jointly administered trust

fund established pursuant to Section 302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5). The Trustees

of NSSP are duly authorized Trustees whose duty it is to administer NSSP for the benefit of the

participants and beneficiaries of NSSP. The Trustees of NSSP are “fiduciaries” within the meaning

of Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and are empowered to bring this action

pursuant to Sections 502(a)(3) and 502(g)(2) of ERISA, 29 U.S.C. §§ 1132(a)(3) and 1132(g)(2).

The trust, its Trustees and plan are individually and jointly referred to as “NSSP” in this Complaint.

NSSP is administered at 8403 Arlington Boulevard, Fairfax, Virginia 22031.Plaintiff Board of



                                                  6
Case 1:18-cv-01559-AJT-TCB Document 1 Filed 12/17/18 Page 7 of 17 PageID# 7



Trustees, National Energy Management Institute Committee (“NEMIC”) is the collective name of

the trustees of the National Energy Management Institute Committee. NEMIC is a labor

management committee established pursuant to Section 302(c)(9) of the LMRA, 29 U.S.C. §

186(c)(9), that is funded by contributions under various collective bargaining agreements. The

committee and its trustees are jointly and severally referred to as “NEMIC” in this Complaint.

NEMIC is administered at 8403 Arlington Boulevard, Fairfax, Virginia 22031.

       11.     The Trustees of the Plaintiff Funds bring this action in their collective names or, as

necessary or appropriate, in the name of the respective trusts or plans, and their participants, and

beneficiaries pursuant to Federal Rule of Civil Procedure 17.

       12.     At all times relevant to this action, Defendant Apollo Construction and Engineering

Services, Inc. (“Apollo”) has been an employer within the meaning of 29 U.S.C. § 152(2) and

Section 3(5) of ERISA, 29 U.S.C. § 1002(5), and has been engaged in an industry affecting

commerce within the meanings of Sections 3(11) and (12) of ERISA, 29 U.S.C. §§ 1002(11) and

(12). Upon information and belief, at all times relevant to this action, Apollo has been incorporated

in the state of Florida with a principal place of business at 1821 36th Street, SE, Ruskin, FL 33570.

       13.     Defendant Thomas Kamprath is the 100% owner of Apollo. Upon information and

belief, Mr. Kamprath has a residence at 306 Knottwood Court, Sun City Center, FL 33573.


                                       Factual Background

       14.     At all times relevant to this action, Defendants employed employees represented

for the purposes of collective bargaining by the International Association of Sheet Metal, Air, Rail

and Transportation Union (formerly known as the Sheet Metal Workers’ International

Association), Local Union 15 (“Local 15” or the “Union”), a labor organization representing

employees in an industry affecting interstate commerce.


                                                 7
Case 1:18-cv-01559-AJT-TCB Document 1 Filed 12/17/18 Page 8 of 17 PageID# 8



       15.     At all times relevant to this action, Defendant Apollo was signatory to, and bound

by, a collective bargaining agreement (“Agreement” or “CBA”) with the Union. Pursuant to the

Agreement, Defendant is obligated to submit monthly remittance reports and fringe benefit

contributions to the NPF, ITI, the Scholarship Fund, SASMI, SMOHIT, NSSP, and NEMIC for

all hours worked or paid on behalf of Defendant’s covered employees within the jurisdiction of

Local 15.

       16.     Pursuant to the Agreement, Defendant is obligated to submit monthly remittance

reports and fringe benefit contributions (“Employer Contributions”) to NPF, ITI, SASMI, NEMIC,

SMOHIT, and the Scholarship Fund for all hours worked or paid on behalf of Apollo’s covered

employees within the jurisdiction of Local 15.

       17.     In addition to its obligation to make Employer Contributions, the Agreement

requires Defendant to withhold amounts from the wages of covered employees – at their election

and in amounts that vary by individual (“Employee Contributions”) – and to remit such Employee

Contributions to the NSSP. The Agreement requires that these Employee Contributions be

remitted in the same manner as the Employer Contributions to all of the other Funds.

       18.     In addition to its contractual obligation to remit Employee Contributions that it

withholds from its employees’ wages, federal law requires that Employee Contributions be

remitted to the NSSP “as of the earliest date on which such contributions or repayments can

reasonably be segregated from the employer’s general assets” and in no event later than “the 15 th

business day of the month following the month in which the participant contribution or participant

loan repayment amounts are received by the employer.” 29 C.F.R. § 2510.3-102. If Employee

Contributions are not remitted within the legally-mandated time period, they become assets of the

NSSP. Id.



                                                 8
Case 1:18-cv-01559-AJT-TCB Document 1 Filed 12/17/18 Page 9 of 17 PageID# 9



        19.     Pursuant to the Agreement, Defendant Apollo is obligated to abide by the terms

and conditions of the Trust Agreements establishing the Funds, including any amendments thereto

and policies and procedures adopted by the Boards of Trustees (“Trust Documents”).

        20.     Payments due to the Funds are calculated separately for each Fund on remittance

reports required to be prepared monthly by each contributing employer. This is a self-reporting

system and the Funds rely on the honesty and accuracy of the employers in reporting hours worked

and paid, and in reporting the contributions owed for work by employees.

        21.     Without the information contained in the remittance reports, the Funds cannot

determine the entire amount of the monthly contributions due to the Funds or the employees’

eligibility for benefits.

        22.     The completed remittance reports and accompanying contribution payments must

be submitted to the Funds no later than the twentieth (20th) day after the end of each month during

which covered work was performed and are delinquent if received thereafter.

        23.     Section 3 of the governing Trust Agreement and Section V of NPF’s Procedures

for the Collection of Contributions both provide that the Funds may audit a contributing employer

for the purposes of assuring the accuracy of reports and ensuring that such employer has remitted

the appropriate amount of contributions to the Funds. Section 3 of the Trust Agreement also states

that if contribution shortages are found through audit, the employer may be required to pay all

audit fees and expenses.

        24.     Pursuant to Sections 502 and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, the

Agreement, the Trust Documents, and Section 301 of the LMRA, 29 U.S.C. § 185, if Defendant

Apollo fails to timely submit the contractually required remittance reports and contribution




                                                9
Case 1:18-cv-01559-AJT-TCB Document 1 Filed 12/17/18 Page 10 of 17 PageID# 10



payments, and the Funds file a lawsuit to recover the unpaid contributions, Apollo is required to

pay the following amounts to the Funds:

               a.      Interest on the delinquent contributions at a rate of .0233% per day,

compounded daily;

               b.      Liquidated damages equal to the greater of: fifty dollars ($50.00) or ten

percent (10%) of the contributions due for each month of contributions that the Company fails to

pay within 30 days after the due date, but pays before any lawsuit is filed;

               c.      Liquidated damages equal to the greater of interest on the delinquent

contributions at the above rate or liquidated damages equal to twenty percent (20%) of the

delinquent contributions owed upon commencement of litigation; and

               d.      The attorneys’ fees and costs incurred by the Funds in pursuing the

delinquent amounts, including the attorneys’ fees and costs in this action.

         25.   For the months of June 2013 through December 2015, Apollo employed employees

within the jurisdiction of Local 15 for whom contributions were owed to the Funds and failed to

make all the required contributions, despite its obligation to do so under the Agreement, Trust

Documents, Section 515 of ERISA, 29 U.S.C. § 1145, and Section 301 of the LMRA, 29 U.S.C.

§ 185.

         26.   In addition, Defendant withheld Employee Contributions from its employees’

wages for the months of June 2013 through December 2015 and failed to remit such Employee

Contributions to the NSSP. Upon information and belief, Apollo withheld these Employee

Contributions and failed to remit such withholdings to the NSSP at the direction and discretion of

its owner Mr. Kamprath.




                                                10
Case 1:18-cv-01559-AJT-TCB Document 1 Filed 12/17/18 Page 11 of 17 PageID# 11



                                          Count I
   Claim against Defendant Apollo for Delinquent Contributions, Liquidated Damages,
           Interest, Audit Fees, Attorneys’ Fees and Costs Pursuant to Audit

         27.   Plaintiffs reallege and incorporate Paragraphs 1 through 26.

         28.   This claim arises under Sections 502(a)(3) and 515 of ERISA, 29 U.S.C. §§

1132(a)(3) and 1145, and Section 301 of the LMRA, 29 U.S.C. § 185.

         29.   Defendant is obligated, under the terms of the Agreement, to provide contributions

to the Funds on behalf of its covered employees. Defendant has failed and refused to fulfill its

contractual obligations for owed contributions and resulting interest and liquidated damages as

demonstrated by a payroll audit conducted on Defendant Apollo by the Funds for the period of

June 2013 through December 2015. The audit revealed that Defendant owes contributions, interest,

and liquidated damages to the Funds. While contributions remain unpaid, interest continues to

accrue on these delinquent contributions and audit fees have been assessed pursuant to the Funds’

governing documents.

         30.   The audit revealed that Apollo owes contributions in the amount of $16,412.30 for

the period of June 2013 through December 2015. In addition to the contribution amounts found

due, Apollo owes $6,175.81 in interest through November 20, 2018, $3,282.48 in liquidated

damages, and $1,600.00 in audit testing fees. In total, Apollo owes $27,470.59 to the Funds for

unpaid contributions, interest, liquidated damages, and testing fees.

         31.   Under Section 502(g) of ERISA, 29 U.S.C. § 1132(g), Plaintiffs are entitled to

recover all costs of this action from Defendant, including reasonable attorneys’ fees and court

costs.




                                                11
Case 1:18-cv-01559-AJT-TCB Document 1 Filed 12/17/18 Page 12 of 17 PageID# 12



       32.     Prior to commencing this lawsuit, the Funds sent letters and attempted to directly

contact Defendant to obtain the outstanding contributions from Defendant. Defendant has failed

to comply with these requests.

       33.     Defendant’s continued failure to pay the amounts due have caused irreparable harm

to the plan participants in the form of loss of earnings and expenses of the Funds, endangered the

eligibility of covered members’ pension benefits, and other harm. Defendant’s failure and refusal

to comply with its obligations creates an atmosphere in the industry that encourages other

employers to do the same.

                                        Count II
               Claim against Defendant Thomas Kamprath for Contributions
                                    owed to the NSSP

       34.     Plaintiffs reallege and incorporate Paragraphs 1 through 33.

       35.     Section 3(21) of ERISA defines a fiduciary with respect to a plan as any person to

the extent such person exercises “any discretionary authority or discretionary control” over

management of the plan or disposition of plan assets. 29 U.S.C. § 1002(A).

       36.     Pursuant to federal law, any Employee Contributions withheld from an employee’s

wages that were not remitted to NSSP within the time required by law become assets of the NSSP.

Mr. Kamprath exercises discretionary control over the assets held by NSSP, including the

unremitted Employee Contributions that remain in Mr. Kamprath’s possession that have become

assets of the NSSP. Consequently, he is a “fiduciary” to the NSSP with respect to those assets

within the meaning of ERISA. 29 U.S.C. § 1002(21)(A).

       37.     Based on the audit performed by the Fund for the period of June 2013 through

December 2015, Mr. Kamprath failed to remit $662.14 in contributions to NSSP within the time




                                               12
Case 1:18-cv-01559-AJT-TCB Document 1 Filed 12/17/18 Page 13 of 17 PageID# 13



required under the Agreement and applicable law, resulting in $250.11 in interest (calculated

through November 20, 2018), and $132.46 in liquidated damages.

       38.     The participants’ benefits from the NSSP consist entirely of Employee

Contributions withheld and submitted by Apollo through Mr. Kamprath plus earnings, less

expenses. By failing to remit the Employee Contributions to NSSP as required by the Agreement

and applicable law, Mr. Kamprath has absconded the participants’ money and reduced their

benefits through lost earnings and increased administrative costs.

       39.     Mr. Kamprath’s failure to remit the above-described plan assets to the NSSP, along

with sufficient additional amounts to make the individual participants whole, constitute violations

of the following fiduciary duties:

               (a)     Failure to act solely in the interest and for the exclusive benefit of the

participants its beneficiaries. ERISA Section 404(a)(1)(A), 29 U.S.C. § 1104(a)(1)(A);

               (b)     Failing to discharge his duties with respect to the NSSP solely in the interest

of the participants and beneficiaries and with the care, skill, prudence, and diligence under the

circumstances then prevailing that a prudent person acting in a like capacity and familiar with such

matters would use in the conduct of an enterprise of a like character and with like aims, in violation

of ERISA Section 404(a)(1)(8), 29 U.S.C. § 1104(a)(1)(8);

               (c)     Failing to ensure that all assets of the NSSP be held in trust by one or more

trustees, in violation of ERISA Section 403(a), 29 U.S.C. § 1103(a);

               (d)     Causing the NSSP to engage in transactions which he knew or should have

known constituted the direct or indirect transfer of Plan assets to, or use of Plan assets by or for

the benefit of a party in interest, in violation of ERISA Section 406(a)(1)(D), 29 U.S.C.

§1106(a)(1)(D);



                                                 13
Case 1:18-cv-01559-AJT-TCB Document 1 Filed 12/17/18 Page 14 of 17 PageID# 14



               (e)    Dealing with plan assets in his own interests or for their own account, in

violation of ERISA Section 406(b)(1), 29 U.S.C. § 1106(b)(1);

               (f)    Causing the assets of the Plan to inure to an employer’s benefit and failing

to hold such assets for the exclusive purpose of providing benefits to participants in the Plan in

violation of Section 403(c)(1) of ERISA, 29 U.S.C. § 1103(c)(1).

       40.     Pursuant to ERISA Section 409(a), 29 U.S.C. § 1109(a), Mr. Kamprath, a fiduciary

with respect to NSSP, is personally liable for the breaches of fiduciary responsibility set forth

above, committed with respect to the NSSP.

                                     Count III
 Claim Against Defendants Apollo and Mr. Kamprath for Violation of ERISA § 502(a)(3)

       41.     Plaintiffs reallege and incorporate Paragraphs 1 through 40.

       42.     Recovery of monies pursuant to a constructive trust is “appropriate equitable

relief” under 29 U.S.C. § 1132(a)(3)(B).

       43.     Defendants failed to remit $662.14 in Employee Contributions to NSSP within the

time required under the Agreement and applicable law, resulting in $250.11 in interest

(calculated through November 20, 2018), and $132.46 in liquidated damages.

       44.     Plaintiff NSSP is in equity entitled to distribution of the Employee Contributions

held by Defendants. The monies NSSP seeks to recover are specifically identifiable and are in

the possession and control of Defendants.

       45.     These amounts belong to Plaintiff NSSP. Defendants have failed and refused to

turn over these amounts.

       46.     As a result, Defendants have violated the terms of the Agreement, Trust

Documents, and applicable law.




                                               14
Case 1:18-cv-01559-AJT-TCB Document 1 Filed 12/17/18 Page 15 of 17 PageID# 15



       47.     Pursuant to ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), Plaintiff NSSP is entitled

to enforce the terms of the Agreement and Trust Documents and to a constructive trust on the

Employee Contributions.

       WHEREFORE, Plaintiffs request a judgment against Defendants for all amounts due to

the Funds as follows:

       1.      Declare that Defendant Apollo is delinquent in remitting owed contributions to the

Funds pursuant to the Agreement;

       2.      Award Plaintiffs on behalf of the Funds a judgment for Defendant Apollo’s

delinquent contributions found to be due by the audit for the period of June 2013 through

December 2015 in the total amount of $16,412.30;

       3.      Enter judgment against Defendant Apollo for interest on all delinquent

contributions at a rate of .0233% per day, compounded daily, from the date due until the date paid

or the date of the judgment in the amount of at least $6,175.81;

       4.      Enter judgment against Defendant Apollo for liquidated damages in an amount

equal to the greater of interest on the delinquent contributions calculated at the above rate, or 20%

of the delinquent contributions in the amount of $3,282.48;

       5.      Enter judgment against Defendant Apollo for audit costs in the amount of

$1,600.00;

       6.      Enter judgment for all attorneys’ fees and costs incurred by the Funds in pursuing

the delinquent amounts as provided by Section 502(g) of ERISA;

       7.      Declare that Mr. Kamprath breached his fiduciary duties under ERISA;

       8.      Enter a judgment compelling Mr. Kamprath to make whole the NSSP for its losses,

including restoration of any contributions withheld by Apollo from employee wages;



                                                 15
Case 1:18-cv-01559-AJT-TCB Document 1 Filed 12/17/18 Page 16 of 17 PageID# 16



       9.      Declare NSSP the rightful owner of the Employee Contributions held by

Defendants and impose a constructive trust in favor of NSSP upon the Employee Contributions

held by Defendant;

       10.     Direct Defendants to turn over the Employee Contributions to NSSP and direct

Defendants to execute any instruments necessary to transfer the legal title of the constructive trust

to NSSP;

       11.     Award such other relief as the Court deems just and proper.

                                      Respectfully Submitted,

                                             /s/ Diana M. Bardes
                                       Diana M. Bardes
                                      Mooney, Green, Saindon, Murphy & Welch, P.C.
                                      1920 L Street, NW, Suite 400
                                      Washington, D.C. 20036
                                      (202) 783-0010
                                      (202) 783-6088 facsimile
                                      dbardes@mooneygreen.com
                                      Counsel for Plaintiff Funds


Dated: December 17, 2018




                                                 16
Case 1:18-cv-01559-AJT-TCB Document 1 Filed 12/17/18 Page 17 of 17 PageID# 17



                CERTIFICATE OF SERVICE UNDER 29 U.S.C. § 1132(h)

I hereby certify that on this 17th day of December, 2018, a true and correct copy of the foregoing
COMPLAINT UNDER ERISA FOR DELINQUENT CONTRIBUTIONS, INTEREST,
LIQUIDATED DAMAGES, AUDIT FEES, ATTORNEYS FEES, AND COSTS was served via
certified mail on:

       U.S. Department of Labor
       Attn: Assistant Solicitor for Plan Benefits Security
       200 Constitution Ave., N.W.
       Washington, DC 20002

       U.S. Department of Treasury
       Attn: Secretary of the Treasury
       1500 Pennsylvania Avenue, NW
       Washington, D.C. 20220


                                                      _____/s/ Diana M. Bardes_______
                                                       Diana M. Bardes




                                                17
